      Case 2:20-cv-01322-ER Document 50 Filed 08/19/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Salvatore Sylvester, et al.,  :       CIVIL ACTION
                              :       NO. 20-1322
          Plaintiffs          :
     v.                       :
                              :
Depositors Insurance Company, :
et al.,                       :
                              :
          Defendants          :


                                 ORDER

         AND NOW, this 19th day of August, 2021, after

considering Plaintiffs’ Motion to Alter Judgment (ECF No. 40),

Defendants’ Response (ECF No. 42), and the parties’ supplemental

briefs, and for the reasons stated in the accompanying

Memorandum, it is hereby ORDERED that Plaintiffs’ Motion (ECF

No. 40) is GRANTED as to Plaintiff Sylvester and DENIED as to

Plaintiffs Hill and Edwards-Gutzman. Accordingly, the Clerk of

Court shall reopen the case as to Plaintiff Sylvester and

Defendant Depositors Insurance Co. only, and shall mark the

remaining parties as terminated on ECF.

         It is FURTHER ORDERED that Plaintiff Sylvester shall

file an Amended Complaint by September 2, 2021.

         AND IT IS SO ORDERED.



                           __________________________
                           EDUARDO C. ROBRENO, J.
